Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-16, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose A method for assigning a smoke detector to be registered to a user profile of a smoke detector management system, comprising: establishing a data connection between the smoke detector and a server of the smoke detector management system and transmitting first identification data of the smoke detector to be registered to the server; establishing a data connection between a mobile device and the server;  logging into the user profile by means of the mobile device using user identification data uniquely assigned to the user profile; transmitting second identification data of the smoke detector to be registered to the mobile device; transmitting the second identification data and/or the user identification data to the server by the mobile device; and identifying the smoke detector 

The closest prior art of Le Guen et al. (EP 3,447,744; provided by Applicant), Fadell et al. (US 10,114,351), Sipp (US 2002/0126016), and Horton et al. (US 10,078,828) fail to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683